IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-63,955-07


                           EX PARTE TIMOTHY SCOTT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 01CR2002 IN THE 405TH DISTRICT COURT
                            FROM GALVESTON COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency of a

child by contact and sentenced to forty years’ imprisonment.

        Applicant alleges actual innocence based on newly discovered evidence, ineffective

assistance of trial counsel, and trial error. After a live hearing, the trial court concluded that the

actual innocence claim is without merit. The court’s findings are supported by the record. Therefore,

we deny relief on the actual innocence claim. Section 4 of Article 11.07 of the Code of Criminal
                                                                             2

Procedure bars consideration of the remaining claims, which are dismissed.

Filed: September 17, 2014
Do not publish